Name: 2006/835/EC: Decision of the European Parliament of 27Ã April 2006 on the closure of the accounts of the Translation Centre for the bodies of the European Union for the financial year 2004
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  accounting
 Date Published: 2006-12-06

 6.12.2006 EN Official Journal of the European Union L 340/103 DECISION OF THE EUROPEAN PARLIAMENT of 27 April 2006 on the closure of the accounts of the Translation Centre for the bodies of the European Union for the financial year 2004 (2006/835/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Translation Centre for the bodies of the European Union for the financial year 2004 (1),  having regard to the Court of Auditors' report on the annual accounts of the Translation Centre for the bodies of the European Union for the financial year 2004, together with the Centre's replies (2),  having regard to the Council's recommendation of 14 March 2006 (5972/2006  C6-0093/2006),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 2965/94 of 28 November 1994 setting up a Translation Centre for the bodies of the European Union (4), and in particular Article 14 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 71 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0100/2006), 1. Notes the following figures for the accounts of the Translation Centre for the bodies of the European Union for the financial years 2004 and 2003: Revenue and expenditure account for the financial years 2004 and 2003 (1000 EUR) 2004 2003 Operating revenue Invoicing for the financial year 23 423 22 075 Miscellaneous revenue 150 223 Total (a) 23 573 22 298 Operating expenditure Current expenses 11 929 10 347 Buildings, equipment and sundry operating expenditure 2 734 2 095 Operational expenditure 5 919 3 618 Allocation to provisions 1 410 2 195 Total (b) 21 992 18 255 Operating result (c = a - b) 1 581 4 043 Financial income Bank interest 387 387 Exchange-rate gain 1 1 Total (d) 388 388 Financial expenses Bank charges 7 10 Total (e) 7 10 Financial result (f = d - e) 381 378 Result for ordinary activities (g = c + f) 1 962 4 421 Exceptional income (h) 2 230 19 Exceptional expenses (i) 0 9 Exceptional result (j = h - i) 2 230 10 Result for the financial year (g + j) 4 192 4 431 2. Approves the closure of the accounts of the Translation Centre for the bodies of the European Union for the financial year 2004; 3. Instructs its President to forward this decision to the Director of the Translation Centre for the bodies of the European Union, the Council, the Commission and the Court of Auditors and to have it published in the Official Journal of the European Union (L series). The President Josep BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ C 269, 28.10.2005, p. 25. (2) OJ C 332, 28.12.2005, p. 53. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 314, 7.12.1994, p. 1. Regulation as last amended by Regulation (EC) No 1645/2003 (OJ L 245, 29.9.2003, p. 13). (5) OJ L 357, 31.12.2002, p. 72. Regulation as amended by Regulation (EC, Euratom) No 1261/2005 (OJ L 201, 2.8.2005, p. 3).